Allowable Subject Matter
Applicant’s Amendment filed on 05/24/2022 have been fully considered. Claims 1-3, 5-12, and 14-21 are allowed. 

Reasons for Allowance
Examiner has carefully reviewed the arguments presented in the submission dated 05/22/2022. The following is an examiner’s statement of reasons for allowance. 

With respect to the amendment made to the claim 1 recited: “generating an API object within the API schema based on the assigning, the API object corresponding to the database object; receiving a modification request associated with the database object; denying the modification request based at least in part on the database object being classified as API exposable; and providing, via the API schema and independent of the application, access to the API object by a privileged consumer.”

Further, Applicant made following remarks in page 9: “The Richards does not deny a modification request based on an object being classified as API exposable, as recited by the claim language. Instead, Richards describes that users have permissions, and these permissions can be changed. Richards does not teach or suggest denying any modification request, and any allegation to the contrary is not supported by Richards and necessarily relies on impermissible hindsight.  However, for the sake of argument and completeness, even if a request from a user is denied by Richards, the request would be denied based on the user not having permissions for the request as described by Richards, which is different from the claim language. The claim language recites that the modification requested is denied based on the database object being classified as API exposable.”

Examiner is convinced with the Applicant’s argument above and agrees that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. Accordingly, all independent claims recite the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154    

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154